—Appeal by defendant from two judgments of the County Court, Suffolk County (Cacciabaudo, J.), both rendered January 6, 1984, convicting him of burglary in the second degree under indictment No. 2668/83, and rape in the third degree under Superior Court information No. W-2607/83 upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
Defendant’s motion to withdraw his guilty plea to burglary in the second degree on the ground of double jeopardy was properly denied (see, People v Prescott, 66 NY2d 216; People v Harris, 119 Misc 2d 172; People v Fletcher, 113 Misc 2d 5). Defendant’s claim concerning an alleged misrepresentation made by his counsel at the time of the hearing on the motion to withdraw the plea is not supported by the record (cf. People v Ramos, 63 NY2d 640). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.